



Exhibit 10.1


Ameresco Inc.
Stock Ownership Guidelines
The Board of Directors of Ameresco Inc. has adopted these stock ownership
guidelines in order to encourage the company’s executive officers to obtain a
significant ownership interest in the company, thereby helping align their
interests with those of the company’s stockholders.
Stock Ownership Levels
Chief Executive Officer: 5x Base Salary
Executive Vice President: 3x Base Salary
Senior Vice President: 2x Base Salary
Vice President: 1x Salary



Qualifying Shares
The following shares/interests will be included in calculating stock ownership
level:
The following shares/interests will not be included in calculating stock
ownership level:
Outstanding shares of common stock
Unexercised, vested in-the-money stock options to be calculated on the day
before of the anniversary date of the plan year
Any other vested grants or account balances under share-based company
compensation plans
Employee stock purchase plan shares
Unvested stock options



The shares/interests listed in the first column above will be included if: (1)
owned or held directly, jointly with or separately by the executive, his or her
spouse, his or her children, or a trust for the benefit of any of the foregoing;
or (2) the executive otherwise has a direct or indirect pecuniary interest in
such shares/interests (as determined pursuant to Rule 16a-1(a)(2) of the
Exchange Act).


Measurement and Valuation
•
Progress towards satisfaction of the applicable stock ownership level will be
assessed annually the day before the anniversary on April 24 (each, a
“Measurement Date”).

•
Shares of the company’s common stock will be valued based on the closing price
on the day before the Measurement Date.

•
Vested stock options and performance based stock options will be valued based on
the Retention Percentage (as defined in Implementation Rule 2) of the estimated
“net after-tax” value of such shares.

•
“Net after-tax” means after payment of any exercise or purchase price and after
satisfaction of tax withholding and other tax obligations (or a good faith
estimate thereof).








--------------------------------------------------------------------------------





Implementation Rules
1.
Newly hired and newly promoted executives are expected to accumulate the
applicable stock ownership level within five years from the date of hire,
promotion or initial election, as applicable. Executives serving on the date of
initial adoption of these guidelines are expected to accumulate the applicable
stock ownership level by April 24, 2024 During his or her phase-in period, each
executive can specify which of his or her holdings will be included in the
calculation made on each Measurement Date.



2.
Until the first Measurement Date as of which an executive has accumulated
shares/interests that satisfy the applicable stock ownership level, he or she is
expected to retain at least 80% of the net after-tax shares actually received
upon the exercise or vesting of any equity award granted by the company as
compensation (other than any awards that are granted in lieu of cash
compensation otherwise earned). An executive may commit to a higher Retention
Percentage with respect to any particular equity grant. The retention percentage
with respect to any particular equity grant is referred to as the “Retention
Percentage” for such award.



3.
Following the first Measurement Date as of which an executive has accumulated
shares/interests that satisfy the applicable stock ownership level (such
shares/interests, the “Qualifying Shares”), he or she:

(a) may not sell any of the Qualifying Shares if doing so would result in his or
her stock ownership level at the time of sale falling below the applicable stock
ownership level (provided that with respect to any stock options and performance
based stock options that were included in the calculation of the Qualifying
Shares, the executive is permitted to sell any of the underlying shares that are
in excess of the Retention Percentage with respect to such equity award); and
(b) is not required to purchase more shares to offset any subsequent decline in
the value of the Qualifying Shares [or to reflect any adjustment in base salary
(other than an adjustment made in connection with a promotion that results in
the executive becoming subject to a new stock ownership level and a new phase-in
period).
4.
The Board or the Compensation Committee may grant exceptions to these guidelines
based on an executive’s specific individual circumstances as it deems
appropriate.



5.
The Board reserves the right to amend or terminate these guidelines as it deems
appropriate. The Board delegates to the Compensation Committee the authority to
administer and interpret these guidelines.



Adopted by the Board of Directors: April 24, 2019



















